COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


CHERYL A. MOORE
                                                                MEMORANDUM OPINION *
v.     Record No. 0943-10-2                                          PER CURIAM
                                                                   OCTOBER 12, 2010
VCU HEALTH SYSTEM AUTHORITY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Cheryl A. Moore, pro se, on brief).

                 (James G. Muncie, Jr.; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellee.


       Cheryl A. Moore appeals a decision of the Workers’ Compensation Commission

terminating her workers’ compensation benefits because of her unreasonable refusal to accept the

light-duty work offered by VCU Health System Authority. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. 1 Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Moore v. VCU Health System

Authority, VWC File No. 231-34-46 (Apr. 9, 2010). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Although we granted appellant’s motion for an extension of time to file a reply brief,
appellant did not file a reply brief by the extended deadline.